DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westendorf et al. (4,150,766 – hereinafter Westendorf) in view of  Varvarelis et al. (US 2006/0071011 – hereinafter Varvarelis), John C. Dobbins (5,815,586 – hereinafter Dobbins), and Albert E. Ditzig (US 6,424,599 – hereinafter Ditzig).
Re Claims 1, 3, and 5-9:
Westendorf discloses a tamper-resistant, handheld pill dispenser comprising: a housing (12), the housing (12) comprising a top and a bottom; wherein the top comprises a first cap (14); a container (26) defining an interior space sized to hold a plurality of pills, wherein the container (26) is disposed within a space defined by the housing (12); a locking assembly (at 36) disposed at the bottom of the housing (12), wherein the locking assembly (at 36) is configured to restrict access to the container (26) by unauthorized users; a delivery channel (41) sized with dimensions sufficient to pass a pill of the plurality of pills there through, the delivery channel (41) arranged to extend from the container (26) to an exterior of the pill dispenser (see Figs. 4 and 6); and a dispensing mechanism (16, 18) disposed within the pill dispenser adjacent to the container (26), wherein the dispensing mechanism (16, 18) is configured to dispense a pill of the plurality of pills from the container (26) to the exterior of the pill dispenser via the delivery channel (41) when activated by an authorized user of the pill dispenser (see Figs. 1-8) (see Figs. 9-10), but fails to teach a user input device disposed adjacent to the top of the housing, a second cap, wherein the second cap comprises a tamper-resistant, metal cap, positioned within the housing and separating the user input device from the container, such that the metal cap is positioned between the user input device and the container, and wherein the second cap is affixed to further prevent tampering; and a dispensing mechanism disposed within the pill dispenser adjacent to the container and separated from the user input device by the second cap metal cap.


Varvarelis teaches a user input device (at 120) disposed adjacent to a top of a housing (150) (see Figs. 1-5).  Re Claim 3: Varvarelis teaches wherein a dispensing mechanism (122) comprises: a microcontroller operatively connected to the user input device; and a motor operatively controlled by the microcontroller and configured to transfer a pill from the container to the delivery channel when activated, wherein the microcontroller is configured to activate the motor when a predetermined signal is received from the user input device (see paragraphs [0031, 0034, 0037, 0039, and 0046]).  Re Claim 5: Varvarelis teaches wherein the user input device is a biometric sensor (see paragraph [0044]).  Re Claim 6: Varvarelis teaches wherein the biometric sensor is a fingerprint scanner (see paragraph [0043]).  Re Claim 8: Varvarelis teaches wherein the dispensing mechanism is configured to not dispense the pill when activated by an unauthorized user of the pill dispenser (see paragraph [0050]).  Re Claim 9: Varvarelis teaches a light emitting diode (LED) (see paragraph [0040]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf with that of Varvarelis to monitor the conditions of a dispensing device for optimal usage and for making a manual operation automatic as commonly known within the art.

Dobbins teaches a second cap (34), wherein the second cap (34) comprises a tamper-resistant, cap (34), positioned within the housing and separating a user input device from a container (see Figs. 1-3), such that the cap is positioned between the user input device and the container (see Figs. 1-3), and wherein the second cap (34) is affixed to further prevent tampering (see Figs. 1-3).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf with that of Varvarelis and Dobbins to allow for tamper resistant means for assuring optimal quality of a product prior to usage.  Examiner further notes the combination would be capable of providing separating the user input device from the container, such that the cap is positioned between the user input device and the container, and a dispensing mechanism separated from the user input device by the tamper-resistant metal cap, by having a cap located under the cap of Westendorf as taught by Dobbins.  Examiner notes the resulting structure would provide such that the cap is positioned between the user input device and the container, and a dispensing mechanism separated from the user input device by the tamper-resistant cap by way of the corresponding parts of Westendorf and Varvarelis with that of Dobbins and operating in an obvious manner as taught by the prior art as cited. 

Ditzig teaches a second metal (brass) cap (32).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf with that of Varvarelis, Dobbins, and Ditzig to provide a selection of material for a cap as known within the art.    

Further Re Claim 2:
Westendorf discloses wherein the container (26) comprises a spring-loaded (30) cartridge configured to hold a plurality of pills (see Figs. 1-10).

Re Claims 10, 12, and 14-18:
Westendorf discloses a method of storing pills in a tamper-resistant, handheld pill dispenser, the method comprising: providing a tamper-resistant, handheld pill dispenser, the tamper-resistant handheld pill dispenser comprising: a housing (12), the housing (12) comprising a top and a bottom; wherein the top comprises a first cap; a container (26) defining an interior space sized to hold a plurality of pills, wherein the container (26) is disposed within a space defined by the housing (12); a locking assembly (36) disposed at the bottom of the housing (12), wherein the locking assembly (36) is configured to restrict access to the container (26) by unauthorized users; a delivery channel (41) sized with dimensions sufficient to pass a pill of the plurality of pills there through, the delivery channel (41) arranged to extend from the container (26) to an exterior of the pill dispenser; and a dispensing mechanism (16, 18) disposed within the pill dispenser adjacent to the container (26), wherein the dispensing mechanism (16, 18) is configured to dispense a pill of the plurality of pills from the container (26) to the exterior of the pill dispenser via the delivery channel (41) when activated by an authorized user of the pill dispenser; storing a plurality of pills within the container (26), and restricting access to the container with the locking assembly (36) (see Figs. 1-8), (see Figs. 9-10), but fails to teach a user input device disposed adjacent to the top of the housing; a second cap, wherein the second cap comprises a tamper-resistant, metal cap, positioned within the housing and separating the user input device from the container, such that the metal cap is positioned between the user input device and the container, and wherein the second cap is affixed to the device to further prevent tampering; and a dispensing mechanism separated from the user input device by the second cap.

Varvarelis teaches a user input device (at 120) disposed adjacent to a top of a housing (150) (see Figs. 1-5).  Re Claim 12: Varvarelis teaches a microcontroller operatively connected to the user input device; and a motor operatively controlled by the microcontroller and configured to transfer a pill from the container to the delivery channel when activated, wherein the microcontroller is configured to activate the motor when a predetermined signal is received from the input device (see paragraphs [0031, 0034, 0037, 0039, and 0046]).  Re Claim14: Varvarelis teaches a biometric sensor as the user input device (see paragraph [0044]).  Re Claim 15: Varvarelis teaches a fingerprint scanner as the biometric sensor (see paragraph [0043]).  Re Claim 17: Varvarelis teaches not to dispense the pill when activated by an unauthorized user of the pill dispenser (see paragraph [0050]).  Re Claim 18: Varvarelis teaches an LED for indicating when the pill dispenser is activated (see paragraph [0040]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf with that of Varvarelis to monitor the conditions of a dispensing device for optimal usage.

Dobbins teaches a second cap (34), wherein the second cap (34) comprises a tamper-resistant, cap (34), positioned within the housing and separating a user input device from a container (see Figs. 1-3), such that the cap is positioned between the user input device and the container (see Figs. 1-3), and wherein the second cap (34) is affixed to a device to further prevent tampering (see Figs. 1-3).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf with that of Varvarelis and Dobbins to allow for tamper resistant means for assuring optimal quality of a product prior to usage.  Examiner further notes the combination would be capable of providing separating the user input device from the container, such that the cap is positioned between the user input device and the container, and a dispensing mechanism separated from the user input device by the tamper-resistant metal cap, by having a cap located under the cap of Westendorf as taught by Dobbins.  Examiner notes the resulting structure would provide such that the cap is positioned between the user input device and the container, and a dispensing mechanism separated from the user input device by the tamper-resistant cap by way of the corresponding parts of Westendorf and Varvarelis with that of Dobbins and operating in an obvious manner as taught by the prior art as cited. 

Ditzig teaches a second metal (brass) cap (32).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf with that of Varvarelis, Dobbins, and Ditzig to provide a selection of material for a cap as known within the art.    

Further Re Claim 11:
Westendorf discloses a spring-loaded (30) cartridge configured to hold pills (see Figs. 1-10).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westendorf in view of Varvarelis, Dobbins, and Ditzig and further in view of Marie Albright (4,809,877 – hereinafter Albright) and Poutiatine et al. (US 2007/0186923 – hereinafter Poutiatine).
Re Claims 4 and 13:
Westendorf in view of Varvarelis, Dobbins, and Ditzig teaches the device of claim 3, but fails to teach wherein the dispensing mechanism further comprises: a transfer disc coupled to the motor and having a pill-receiving portion sized to at least partially receive a pill to be dispensed, the transfer disc being configured to be rotated by the motor, wherein the pill to be dispensed is transferred from the container to the delivery channel within the pill-receiving portion as the transfer disc is rotated by the motor.

Albright teaches wherein a dispensing mechanism further comprises: a transfer disc (20) coupled to a motor (26) and having a pill-receiving portion sized to at least partially receive a pill to be dispensed, the transfer disc being configured to be rotated by the motor (26), wherein a pill to be dispensed is transferred from a container to a delivery channel within the pill-receiving portion as the transfer disc (20) is rotated by the motor (see Figs. 1-16).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf in view of Varvarelis, Dobbins, and Ditzig with that of Albright to provide an automatic means of dispensing in place of a manual one as known within the art.  

Poutiatine teaches using a motor driven rotary disk or manually rotated disk (see paragraphs [0206]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf in view of Varvarelis, Dobbins, and Ditzig with that of Albright and Poutiatine to provide an alternative dispensing mechanism as known within the art.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westendorf in view of Varvarelis, Dobbins, and Ditzig and further in view of Dvorak et al. (US 2016/0158107 – hereinafter Dvorak).
Re Claim 19:
Westendorf in view of Varvarelis, Dobbins, and Ditzig teaches the device of claim 10, but fails to teach providing a key such that the device can be unlocked by a pharmacy.

Dvorak teaches providing a key such that the device can be unlocked by a pharmacy (see paragraphs [0013 and 0015]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf in view of Varvarelis, Dobbins, and Ditzig with that of Dvorak so as to only allow preferred access to a device.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westendorf in view of Varvarelis, Dobbins, and Ditzig and further in view of Coughlin et al. (US 2010/0065577 – hereinafter Coughlin).
Re Claim 20:
Westendorf in view of Varvarelis, Dobbins, and Ditzig teaches the device of claim 10, but fails to teach providing a delay between recognition of a user input and dispensing the pill.

Coughlin teaches providing a delay between recognition of a user input and dispensing the (product) (see paragraph [0074]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Westendorf in view of Varvarelis, Dobbins, and Ditzig with that of Coughlin to dispense at a preferred time by design of a given device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651